484 F.2d 956
Joseph BONAPARTE, Petitioner-Appellant,v.E. B. CALDWELL, Warden, Georgia State Prison, Reidsville,Ga., Respondent-Appellee.
No. 73-2167 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 17, 1973.

Eugene H. Gadsden, court appointed Savannah, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., David L. G. King, Jr., Courtney Wilder Stanton, Atlanta, Ga., for respondent-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appeal is from the ruling on only one of the nine claims asserted in the district court by a state prisoner habeas applicant.  This one, that Negroes were systematically excluded from the grand and petit juries at the time of his indictment and trial for robbery and rape, was found to be without merit by the district court after a full evidentiary hearing on the modus operandi employed in constituting the jury lists.  The district court found that petitioner made out a prima facie case of racial discrimination, by presumption, but that the state overcame the presumption.  Bonaparte v. Caldwell, S.D.Ga., 1973, 362 F. Supp. 1315.  That holding turns on facts and the findings of fact are not clearly erroneous.


2
Affirmed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409